Holcomb, J.
(dissenting) — I dissent: The evidence shows that, although Peter A. Peterson acquired the land from his son Albert, Albert had acquired the same through a necessary, fair and open administrator’s sale, during the administration of his mother’s estate, about the end of the year 1903; that he thereafter had used and managed the land as his own, until September, 1905, when his father repurchased it from him for an adequate consideration. Thus, it seems, he acquired title in himself exactly the same way and to the same extent as if he had purchased a tract that had never been a part of his deceased wife’s estate, and from an entire stranger thereto. In such case it would be her separate estate, and so I think it should be held in this case. There was neither actual nor constructive fraud upon the heirs.